Mikoll, J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered June 7, 1985, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Defendant was convicted of unlawfully possessing a sharpened metal rod, approximately six inches in length, inserted in a "Bic” pen. Defendant’s contention, that the conviction is unconstitutional due to the Commissioner of Correctional Service’s failure to file the "Standards of Inmate Behavior” rulebook with the Secretary of State as required by law, is without merit. This issue was previously dealt with by this court (People v Gholston, 130 AD2d 843).
Defendant also urges that County Court erred in its Sandoval ruling. We find the contention to be without merit. The court’s articulation of its reasons for its ruling indicates that it did not abuse its discretion in permitting inquiry as to defendant’s conviction in 1983 for possession of a weapon, but rather balanced the probative weight of the evidence on the issue of defendant’s credibility against the risk of unfair prejudice to defendant (see, People v Sandoval, 34 NY2d 371).
*849Judgment affirmed. Mahoney, P. J., Kane, Main, Casey and Mikoll, JJ., concur.